The opinion of the court was delivered by
Mr. Chief Justioe Simpson.
The action below was brought on an open account, alleged to have been contracted by the defendant with the plaintiff for certain goods, wares, and merchandise furnished by plaintiff to said defendant. The account may be divided into two parts, the first, embracing certain articles for the use of the defendant, her husband and her children, and the household ; the second, certain articles for the use of the separate estate of the defendant. His honor, the Circuit Judge, charged that if the defendant induced the plaintiff to sell the articles mentioned on her credit, and the credit of her separate estate, that then she and her separate estate were responsible-as well for the articles purchased for the support of herself, husband, and children, as for those which she sent directly to her plantation.
We concur in so much of his charge as held the defendant responsible for the articles sent to her plantation, and if nothing more was embraced in the judgment below, it should be affirmed. But we do not concur in the other portion of the charge, which held the defendant responsible in this action for those articles used by herself and family. And the action below being an action at law, the judgment below cannot be modified so as to affirm it only in part. It must be reversed and remanded for a new trial, so that the account for the supplies furnished the separate estate, disencumbered of the other portion of the account, may be recovered. And to that end.
*509The judgment of this court is, that the judgment of the Circuit Court be reversed, and the case remanded for a new trial, without prejudice, however, to plaintiff’s right to institute proper proceedings to subject the income of defendant’s separate estate to the payment of the other portion of the account embracing the articles used by the defendant and her family, should he be advised that the facts of the case may warrant such proceeding.
MR. Justioe MoIver concurred.